PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/505,627
Filing Date: 8 Jul 2019
Appellant(s): THOTHADRI et al.



__________________
CHAD M. DOUGHERTY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7-11, 13-14, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al (USPGPUB 2020/0243798) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Ekinaka et al (WO 2017/051914 using USPGPUB 2018/0265731 as the English translation).
Regarding claims 1-2, 4, 11, 13, 22, and 26, Matsushita discloses an optical film having excellent scratch resistance and an image display device including the optical film [0002] [0006]. In one embodiment, the optical film 10 includes a light-transmitting base material 11, a hard coat layer 12, and an inorganic layer 13 in this order [0031] [Fig. 1]. Functional layer 14 is optional [0031].
[AltContent: textbox (Substrate)][AltContent: textbox (First layer)][AltContent: textbox (Second layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    256
    548
    media_image2.png
    Greyscale

Examiner’s note: layers 11, 12, and 13 correspond to the claimed substrate, first layer, and second layer, respectively (see annotations above). The thickness of the base material 11 is preferably between 10 um and 100 um (A cover lens film, comprising: a substrate layer having a thickness between 2 um to 100 um) [0062]. The hard coat layer 12 is wet-deposited [0164-167] [0171-172]. Inorganic layer 13 is dry-deposited using a vapor deposition method [0142]. Examiner’s note: layers 12 and 13 correspond to the claimed multi-layer hardcoat (and a multi-layer hardcoat disposed on the substrate layer, wherein the multi-layer hardcoat comprises a first layer deposited using a wet deposition process, a second layer deposited using a dry deposition process). The hard coat layer 12 has a thickness ranging from 1 um to 10 um [0100]. The inorganic layer 13 preferably has a film thickness between 10 nm and 300 nm [0140]. Hard coat layer 12 has a nano-indentation hardness ranging from 200 MPa to 1500 MPa [0094]. Example 1 has a hard coat thickness of 4 um, an inorganic layer thickness of 100 nm, and a nano-indentation hardness of 587 MPa (wherein the first layer has a nano-indentation hardness of about 0.5 GPa to about 1.5 GPa) [0246] [pg 23] [Table 1]. Examiner’s note: the sum of thicknesses for the hard coat layer and the 
Matsushita is silent with regard to an adhesion promotion layer as part of the multi-layer hardcoat or disposed on the upper surface of the base material 11. Matsushita is silent with regard to the thickness of the multi-layer hardcoat including an adhesion promotion layer. Matsushita is silent with regard to the nano-indentation hardness of the inorganic layer 13 (the second layer). Matsushita is silent with regard to the yellowness index b*.
Tomomatsu discloses a method of producing an article, which is formed from a hard coat laminate having high transparency, high surface hardness, high abrasion resistance, and high surface smoothness, and a good appearance, and can be suitably used as a display face plate for a touch panel and a transparent conductive substrate [0003]. When the hard coat is formed, the hard coat-layer forming surface or the substrate can be subjected to an anchor coat formation in order to enhance the adhesive strength [0132]. The thickness of the anchor coat is preferably 0.1 to 2 um [0148]. The hard coat layer can be composed of two or more layers and the hard coat laminate can include any optional layer(s) such as an anchor coat layer [0187].
Matsushita is analogous because it discloses optical films comprising hard coat layers.
Tomomatsu is analogous because it discloses hard coating laminates used for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tomomatsu’s anchor coat as an anchor coat layer between Matsushita’s base material 11 and hard coat layer 12 and/or between hard coat layer 12 and inorganic layer 13 (wherein the multi-layer hardcoat comprises an adhesion promotion layer – claim 1) (wherein the multi-layer hardcoat comprises a first adhesion promotion layer and a second adhesion promotion layer – claim 11) (wherein the multi-layer hardcoat comprises one or more adhesion promotion layers – claim 26) (The cover lens film of claim 1, wherein the first layer is disposed on the substrate layer, the adhesion promotion layer is deposited on the first layer, and the second layer is deposited on the adhesion promotion layer – claim 2) (The cover lens film of claim 1, wherein the adhesion promotion layer is deposited on the substrate layer, the first layer is deposited on the adhesion promotion layer, and the second layer is deposited on the first layer – claim 4) (The cover lens film of claim 11, wherein the first adhesion promotion layer is deposited on the substrate layer, the first layer is deposited on the first adhesion promotion layer, the second adhesion promotion layer is deposited on the first layer, and the second layer is deposited on the second adhesion layer – claim 13).  One of ordinary skill in the art would have been motivated to use such anchor coat(s) between such layers because this would enhance the adhesive strength between the various layers as disclosed by Tomomatsu. Matsushita discloses the desirability of enhancing the adhesiveness between the hard coat layer 12 and the inorganic layer 13 as well as between the hard coat layer 12 and the underlying layer prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 1 um to 30 um thickness overlaps the prior art range of 4.2 um to 6.1 um (or 4.3 um to 8.1 um in the case of claim 11 or when two adhesive layers/anchor coats are present) (wherein the multi-layer hardcoat has a thickness between 1 um to 30 um) (wherein the multi-layer hardcoat has a thickness between 5 um to 10 um – claim 22).
Matsushita in view of Tomomatsu is silent with regard to the nano-indentation hardness of the inorganic layer 13 (the second layer). Matsushita in view of Tomomatsu is silent with regard to the yellowness index b*.
Ekinaka discloses a polymer substrate having a hard coating layer, which demonstrates superior abrasion resistance and heat resistance, and can be used for a long period of time even in a harsh usage environment, and a method for producing that polymer substrate [0001]. The hard coating layer comprises a cured underlayer and a 
Ekinaka is analogous because it discloses optical laminates comprising a multi-layered hard coat having a wet-deposited underlayer and a dry-deposited upper layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inorganic layer having a nano-indentation hardness of 3 GPa or more for Matsushita’s inorganic layer 13 (and the second layer has a nano-indentation hardness of about 1 GPa to about 8 GPa).  One of ordinary skill in the art would have been motivated to use an inorganic layer having such a hardness because this would provide superior abrasion and scratch resistance as disclosed by Ekinaka and as desired by Matsushita. Both Matsushita and Ekinaka disclose optical laminates having an underlying wet-deposited hard coat and an overlying dry-deposited inorganic layer. Both Matsushita and Ekinaka disclose a vapor deposited silicon oxide layer ([0147-0148] Ekinaka) ([0136-0142] Matsushita). Matsushita discloses the desirability of having excellent scratch resistance in the optical film and in the inorganic layer specifically [0006] [0023] [0051] [0100] [0105] [0138] [0140] [0196] [0281] [0297]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 1 GPa to about 8 GPa overlaps the prior art range of 3 GPa or more.
As to the claimed yellowness index b*, the examiner notes that the prior art generally teaches the claimed invention (the cover lens film of claims 1, 11, and 26 having a yellow index YI of 10 or less according to ASTM D1925) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses an optical laminate having a yellow index of 10 or less according to ASTM D1925, the examiner believes the claimed properties are either anticipated or highly obvious (and a yellowness index of b*<1).
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the yellowness index b* for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Matsushita 
Regarding claim 26 and the limitation “the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to precursor ratio”, Ekinaka further discloses that the ratio of oxygen to organic silicon compound used to form the silicon oxide layer varies according to the type of organic silicon compound used and the desired chemical composition and film thickness of the silicon oxide layer [0199-200]. Examiner’s note: a PHOSITA would expect the hardness of the silicon oxide layer to be dependent on the chemical composition and the thickness of the layer. Therefore, since these are controlled by the ratio of oxygen to silicon compound as disclosed above, the hardness is controlled by this ratio (the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio).
Alternatively, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process (i.e., the nano-indentation hardness of the second layer being controlled by an oxidizers to precursor ratio or an initiators to precursor ratio) and given that the cited prior art meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claim 26.
Regarding claim 7, Matsushita discloses that the surface of the inorganic layer of the optical film was evaluated by carrying out a steel wool test on the surface [0281]. The surface of the optical film was visually checked for any scratch after conducting this test [0281]. The inventive examples including Example 1 displayed no or few scratches after this test (The cover lens film of claim 1, wherein the multi-layer hardcoat has a high abrasion resistance) [0282] [pg 23, Table 1].
Matsushita is silent with regard to the change in haze after a steel wool abrasion test.
As to the change in haze after a steel wool abrasion test, the examiner notes that the prior art generally teaches the claimed invention (the cover lens film of claim 1 having a high abrasion and scratch resistance after being subjected to a steel wool abrasion test) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the prior art discloses the cover lens film of claim 1 having a high abrasion resistance as disclosed above, the examiner believes the claimed properties are either anticipated or highly obvious (wherein the multi-layer hardcoat has a change in haze after a steel wool abrasion test of less than 1%).
Regarding claim 8, Matsushita discloses that the surface of the optical film 10 has a pencil hardness preferably 3H or harder, more preferably 5H, and most preferably 6H or harder (The cover lens film of claim 1, wherein the multi-layer hardcoat has a pencil hardness of about 4H to about 9H) [0051].
Regarding claim 9, Matsushita discloses that urethane (meth)acrylate can be used as an additive in the hard coat layer composition (The cover lens film of claim 1, wherein the first layer comprises a material selected from the group consisting of urethane acrylate chemistry, solgel-siloxane hybrids with or without silica nanoparticles, or a combination thereof) [0164-0167].
Regarding claim 10, 
Regarding claims 3, 5, 14, 23, and 25, Matsushita discloses that the optical film 10 can be incorporated into a foldable image display device wherein the display device has a touch sensor [0174-177].
Matsushita is silent with regard to an anti-smudge layer.
Ekinaka discloses an antifouling layer can be laminated on a surface layer or silicon oxide layer obtained by PE-CVD [0212-213]. The fouling prevention layer inhibits the adhesion of fingerprints or dirt to the silicon oxide layer [0214]. This layer can exhibit oil repellency and has a self-cleaning effect [0214]. The thickness of the layer ranges from several nanometers to several hundred nanometers [0214].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ekinaka’s fouling prevention layer on top of Matsushita’s inorganic layer 13.  One of ordinary skill in the art would have been motivated to apply a fouling prevention layer to the surface of the inorganic layer because this would prevent or inhibit the adhesion of fingerprints or dirt onto the surface of Matsushita’s display device with touch sensor (The cover lens film of claim 2, wherein an anti-smudge layer is deposited on the second layer – claim 3) (The cover lens film of claim 1, wherein an anti-smudge layer is deposited on the second layer – claim 5) (The cover lens film of claim 11, wherein an anti-smudge layer is deposited on the multi-layer hardcoat – claim 14) (The cover lens film of claim 1, wherein the multi-layer hardcoat further comprises an anti-smudge layer, and wherein the adhesion promotion layer is deposited on the substrate layer, the first layer is deposited on the adhesion promotion layer, the second layer is deposited on the first layer, and the anti-smudge layer is deposited on the second layer – claim 23).
Examiner’s note: regarding claim 25, Matsushita’s disclosure of oil repellency means the film is oleophobic and the disclosed thickness of several nm to several hundred nm overlaps the claimed range of about 3 nm to about 50 nm (The cover lens film of claim 11, further comprising an anti-smudge layer comprising an oleophobic film, the anti-smudge layer having a thickness between about 3 nm to about 50 nm). The total thickness of the multi-layer hardcoat is the sum of the previously discussed range for claim 11 (4.3 um to 8.1 um) and several nm to several hundred nm. Adding such a relatively small thickness to the previously discussed range clearly results in a range falling within or overlapping the claimed range of 5 um to 10 um (wherein the multi-layer hardcoat has a thickness between 5 um to 10 um).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al, Tomomatsu et al, and Ekinaka et al as applied to claims 1 and 11 above, and further in view of Coak et al (USPGPUB 2007/0196633).
Regarding claims 21 and 24, the limitations of claims 1 and 11 have been set forth above.
Matsushita is silent with regard to the elastic modulus of the hard coat layer 12 and the inorganic layer 13.
Coak discloses transparent protective coatings for polymeric substrates, such as windows and shields for view screens [0003]. Duplex coatings are used which improve wear resistance and resistance to flexing-induced crazing of substrates and having good optical properties such as light transmittance, clarity, and haze [0012]. A first, 

    PNG
    media_image3.png
    247
    461
    media_image3.png
    Greyscale

The soft coating 18 can act as an adhesion enhancing layer as well as improve the flexibility and load bearing capacity of the laminate [0024]. Second coating 20 (hard coating) can be a silicon oxycarbide-based layer deposited using plasma techniques [0026]. The coated substrate has enhanced wear resistance [0035]. The soft coating 18 has a modulus between about 1 GPa and 9 GPa and in one embodiment has a modulus of 5 GPa which provides enhanced flexibility [0024]. The silicon-based coating is a relatively hard coating with a modulus between about 8 GPa and 20 GPa and in one embodiment has a modulus of 14 GPa [0027]. Using such a modulus results in enhanced durability [0027]. Tuning the moduli of the duplex coatings enhances the durability and flexibility of the substrates to which they are applied such as flexible substrates [0029]. The soft coating 18 is able to bear some of the load as the substrate flexes and the hard coating does not severely restrict the flexing of the substrate and the soft coating [0029].
Coak is analogous because it discloses optical laminates for display screens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastic modulus between about 1 GPa and 9 GPa and between about 8 GPa and 20 GPa for Matsushita’s hard coat layer 12 and inorganic layer 13, respectively (wherein the first layer has an elastic modulus between about 5 GPa to about 13 GPa, and the second layer has an elastic modulus between about 5 GPa to about 70 GPa – claims 21 and 24).  One of ordinary skill in the art would have been motivated to apply such moduli to these layers because this would enhance the durability and flexibility of the optical laminate and the substrates to which they are applied as disclosed by Coak. Matsushita discloses the desirability of the optical film to avoid cracking or breaking after folding the optical film [0018-19] [0044-49] [0289] [0297]. The optical film can be applied to display devices with flexible forms, such as foldable or rollable forms [0057].

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-2, 4, 6-13, 22, and 26 rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (USPGPUB 2017/0276840) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Matsushita et al (USPGPUB 2020/0243798).

(2) Response to Argument
Applicant's arguments on pages 8-13 in the Appeal Brief dated 7/21/2021, with regard to claims 1-5, 7-11, 13-14, 22-23, and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al (USPGPUB 2020/0243798) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Ekinaka et al (WO 2017/051914 using USPGPUB 2018/0265731 as the English translation) have been fully considered but they are not persuasive. Applicant argues on page 9 that one skilled in the art would not be motivated to combine the optional anchor coat layer of Tomomatsu with the optical film 10 of Matsushita since Tomomatsu fails to disclose using the optional anchor coat layer with a first layer deposited using a wet deposition process and a second layer deposited using a dry deposition process. Applicant concludes that there is no teaching, suggestion, or motivation for utilizing the optional anchor coat layer of Tomomatsu between the hard coat layer 12 and inorganic layer 13 of Matsushita, or that the optional anchor coat layer would operate as described by Tomomatsu between such layers.
Examiner’s response: Tomomatsu is not required to disclose the configuration of an anchor coat layer in between a wet deposited layer and a dry deposited layer in order to be used in combination with Matsushita. Matsushita discloses a wet deposited hard coat layer 12 and a dry deposited inorganic layer 13, but is silent with regard to an adhesion promotion layer as part of the multi-layer hardcoat or disposed on the upper surface of the base material 11. See paragraphs 2-5 above. Tomomatsu discloses a hard coat laminate that can include anchor coat layer(s) in order to enhance the adhesive strength between the layers and/or substrate. See paragraph 6 above. One of ordinary skill in the art would have been motivated to use such anchor coat(s) between Matsushita’s layers because this would enhance the adhesive strength between the various layers as disclosed by Tomomatsu. Matsushita discloses the desirability of 
Applicant argues on pages 9-10 that a PHOSITA would not be motivated to combine the optional anchor coat layer of Tomomatsu with the optical film 10 of Matsushita since the hard coat layer 12 of Matsushita already provides enhanced adhesiveness to the inorganic layer 13 via the binder resin 12A and inorganic particles 12B in hard coat layer 12. Applicant cites Kinetic Concepts v. Smith and Nephew, Inc to argue that the use of Tomomatsu’s anchor coat layer with Matsushita’s invention would provide a redundant advantage that is not needed by Matsushita and therefore the rejection is rooted in impermissible hindsight.
Examiner’s response: The Examiner agrees that Matsushita discloses means to enhance the adhesive strength between hard coat layer 12 and inorganic layer 13 [0103] [0105] [0185]. However, such means of improving the adhesive strength between layers does not exclude or prohibit the use of additional or other means of enhancing the interlayer adhesive strength such as using Tomomatsu’s anchor coat layer between layers. On the contrary, Matsushita discloses the desirability of enhancing the adhesiveness between the hard coat layer 12 and the inorganic layer 13 as well as between the hard coat layer 12 and the underlying layer [0103] [0105] [0108] [0140] [0185] [0189] and therefore provides the nexus/motivation for using Tomomatsu’s anchor coat layer(s) in between Matsushita’s layers.
Applicant argues on pages 10-11 that one skilled in the art would not use the silicon oxide layer formed by PE-CVD of Ekinaka with the optional anchor coat layer of Kinetic Concepts v. Smith and Nephew, Inc again to argue that the combination of Tomomatsu’s anchor coat layer with Ekinaka would result in a redundant advantage that is not needed by Ekinaka and therefore the rejection is rooted in impermissible hindsight. Applicant also states on page 10 that the Examiner equates the cured underlayer of Ekinaka to the claimed first layer and the silicone oxide layer formed by PE-CVD of Ekinaka to the claimed second layer.
Examiner’s response: For clarification purposes, the cured underlayer and the silicone oxide layer formed by PE-CVD of Ekinaka are not used to meet the claimed first layer and the claimed second layer, respectively. Rather, Matsushita is relied on to meet these limitations. See paragraph 4 above. In addition, the combination of Ekinaka with Matsushita and Tomomatsu does not result in the substitution of Matsushita’s inorganic layer 13 with Ekinaka’s PE-CVD silicone oxide layer as it appears Applicant contends. Rather, Ekinaka is relied on to provide teaching, suggestion, or motivation (TSM) to use a nano-indentation hardness of 3 GPa or more for Matsushita’s inorganic layer 13. See paragraph 13 above. Therefore, Applicant’s argument above regarding redundant advantage that is not needed by Ekinaka is moot.
Applicant argues on pages 11-12 that “Tomomatsu is silent regarding using the optional anchor coat layer with a first layer deposited using a wet deposition process and a second layer deposited using a dry deposition process. Accordingly, there is no teaching, suggestion, or motivation for utilizing the optional anchor coat layer of Tomomatsu between the hard coat layer 12 of Matsushita and the silicon oxide layer 
Examiner’s response: As discussed above, the combination with Ekinaka does not result in the substitution of Matsushita’s inorganic layer 13 with Ekinaka’s PE-CVD silicone oxide layer. The TSM for using Tomomatsu’s anchor coat layer with Matsushita is discussed above.
Applicant argues on page 12 that Matushita teaches away from replacing the inorganic layer 13 of Matsushita with the PE-CVD silicon oxide layer of Ekinaka since the disclosed thicknesses for such layers vary widely and using Ekinaka’s thickness for this layer may affect bendability.
Examiner’s response: The combination of Ekinaka with Matsushita and Tomomatsu does not result in the substitution of Matsushita’s inorganic layer 13 with Ekinaka’s PE-CVD silicone oxide layer. See above.
Applicant's arguments on pages 13-14, with regard to claims 21 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al, Tomomatsu et al, and Ekinaka et al as applied to claims 1 and 11 above, and further in view of Coak et al (USPGPUB 2007/0196633) have been fully considered but they are not persuasive. Applicant argues that claims 21 and 24 depend on claims 1 and 11, respectively, and Coak fails to cure the aforementioned deficiencies of Matsushita, Tomomatsu, and Ekinaka with respect to independent claims 1 and 11. 
Examiner’s response: See the remarks above regarding claims 1 and 11.
Applicant’s arguments, see pages 15-16, filed 7/21/2021, with respect to claims 1-2, 4, 6-13, 22, and 26 rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (USPGPUB 2017/0276840) in view of Tomomatsu et al (USPGPUB 2017/0095993) and Matsushita et al (USPGPUB 2020/0243798) have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 6-13, 22, and 26 has been withdrawn. In particular, Applicant’s argument regarding the difference in properties between a wet-deposited hard coat layer and a dry-deposited hard coat layer is persuasive.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASPER SABERI/Examiner, Art Unit 1781                                                                                                                                                                                                                                                                                                                                                                                                       9/15/2021

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781      

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires 

.